DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot in view of a new ground of rejections.
	At page 9, Applicant argues that claim 16 has been amended similarly to claim 2. In response, Examiner respectfully disagrees and submits that claims 1 and 10 recite augmenting frames of image data to include portions of the radio-frequency proximity tag data corresponding to a time of the frames while claim 16 recites augmenting the frames with portions of data associated with the one or more sensors. Thus the claim has a different scope from those of claims 1 and 10.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,159,371 (hereinafter reference patent 1) in view of Guzik (US 2010/0274816 A1 – hereinafter Guzik) and and Zhou (US 2013/0329063 A1 – hereinafter Zhou).
Regarding claim 16, claim 2 of reference patent 1 recites each and every limitation of claim 2 except for “detecting a triggering event by one or more sensors; and determining to augment the image data based on the triggering event; augmenting a frame of the image data with a first portion of data associated with the one or more sensors corresponding to a time of the frame; and augmenting an additional frame of the image data to include a second portion of the data associated with the one or more sensors corresponding to a time of the additional frame, wherein the second portion of the data is distinct from the first portion of the data.”
Guzik discloses detecting a triggering event by one or more sensors ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – detecting a triggering event, e.g. RFID card being inserted, presence of an RFID badge, bus door opening and closing, crash detecting etc.); and determining to augment one or more frames of the image data based on the triggering event ([0039]; [0066]-[0068] – determining to augment one or more frames of image data with Event ID and other additional metadata).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Guzik into claim 2 of reference patent 1 to associate proximity tag data with corresponding frames of image data correctly.
Claim 2 of reference patent 1 in view of Guzik does not recite augmenting a frame of the image data with a first portion of data associated with the one or more sensors corresponding to a time of the frame; and augmenting an additional frame of the image data to include a second portion of the data associated with the one or more sensors corresponding to a time of the additional frame, wherein the second portion of the data is distinct from the first portion of the data.
Zhou discloses augmenting a frame of image data with a first portion of data associated with one or more sensors corresponding to a time of the frame ([0022]-[0023]; Fig. 3 - each frame in these raw video sequence is augmented with a corresponding portion of sensor data corresponding a time of the frame given by a timestamp); and augmenting an additional frame of the image data to include a second portion of the data associated with the one or more sensors corresponding to a time of the additional frame, wherein the second portion of the data is distinct from the first portion of the data ([0022]-[0023]; Fig. 3 - each frame in these raw video sequence is augmented with a corresponding portion of sensor data corresponding a time of the frame given by a timestamp – a first portion of sensor data at a first timestamp is distinct from a second portion of the sensor data at a second timestamp).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zhou into the system recited in claim 2 of reference patent 1 in view of Guzik to integrate the data from the one or more sensors with corresponding video data thus facilitating management of the captured content in terms of storage, transferring, and prevention of tampering etc.
Claims 17-18 and 20-21 recite further limitations that would have been obvious to one skilled in the art as obvious variants of claim 2-19 of reference patent 1.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of reference patent 1 in view of Guzik and Zhou as applied to claims 17-18 and 20-21 above, and further in view of Keidar et al. (US 2010/0177891 A1 – hereinafter Keidar).
 Regarding claim 19, see the discussion of claim 16 above. However, claim 2 of reference patent 1 in view of Guzik and Zhou does not recite “storing a digital signature for authenticating the image data as metadata, and generating an augmented encoded frame with the metadata.”
Keidar discloses storing a digital signature for authenticating the image data as metadata, and generating an augmented encoded frame with the metadata ([0066]-[0067]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Keidar into the system discussed in claim 16 to authenticate the image data thus enhancing the security of the data.
Claims 16-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,964,351 (hereinafter reference patent 2) in view of Guzik and Zhou. 
Regarding claim 16, claim 1 of reference patent 2 recites each and every limitation of claim 2 except for “detecting a triggering event by one or more sensors; determining to augment the image data based on the triggering event; augmenting a frame of the image data with a first portion of data associated with the one or more sensors corresponding to a time of the frame; and augmenting an additional frame of the image data to include a second portion of the data associated with the one or more sensors corresponding to a time of the additional frame, wherein the second portion of the data is distinct from the first portion of the data.”
Guzik discloses detecting a triggering event by one or more sensors ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – detecting a triggering event, e.g. RFID card being inserted, presence of an RFID badge, bus door opening and closing, crash detecting etc.); and determining to augment one or more frames of the image data based on the triggering event ([0039]; [0066]-[0068] – determining to augment one or more frames of image data with Event ID and other additional metadata).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Guzik into claim 1 of reference patent 2 to associate proximity tag data with corresponding frames of image data correctly.
Claim 1 of reference patent 2 in view of Guzik does not recite augmenting a frame of the image data with a first portion of data associated with the one or more sensors corresponding to a time of the frame; and augmenting an additional frame of the image data to include a second portion of the data associated with the one or more sensors corresponding to a time of the additional frame, wherein the second portion of the data is distinct from the first portion of the data.
Zhou discloses augmenting a frame of image data with a first portion of data associated with one or more sensors corresponding to a time of the frame ([0022]-[0023]; Fig. 3 - each frame in these raw video sequence is augmented with a corresponding portion of sensor data corresponding a time of the frame given by a timestamp); and augmenting an additional frame of the image data to include a second portion of the data associated with the one or more sensors corresponding to a time of the additional frame, wherein the second portion of the data is distinct from the first portion of the data ([0022]-[0023]; Fig. 3 - each frame in these raw video sequence is augmented with a corresponding portion of sensor data corresponding a time of the frame given by a timestamp – a first portion of sensor data at a first timestamp is distinct from a second portion of the sensor data at a second timestamp).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zhou into the system recited in claim 1 of reference patent 2 in view of Guzik to integrate the data from the one or more sensors with corresponding video data thus facilitating management of the captured content in terms of storage, transferring, and prevention of tampering etc.
Claims 17-18 and 20-21 recite further limitations that would have been obvious to one skilled in the art as obvious variants of claims 1-20 of reference patent 2.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of reference patent 2 in view of Guzik and Zhou as applied to claims 16-18 and 20-21 above, and further in view of Keidar.
 Regarding claim 19, see the discussion of claim 16 above. However, claim 1 of reference patent 2 in view of Guzik and Zhou does not recite “storing a digital signature for authenticating the image data as metadata, and generating an augmented encoded frame with the metadata.”
Keidar discloses storing a digital signature for authenticating the image data as metadata, and generating an augmented encoded frame with the metadata ([0066]-[0067]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Keidar into the system discussed in claim 16 to authenticate the image data thus enhancing the security of the data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guzik, Dalley, Jr. et al. (US 2014/0040158 A1 – hereinafter Dalley, Jr.), and Zhou.
	Regarding claim 16, Guzik discloses a system of associating image data for an event with a presence of a law enforcement officer, the system comprising: one or more sensors detecting a triggering event ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – detecting a triggering event, e.g. RFID card being inserted, presence of an RFID badge, etc.); an image data recording device receiving the image data ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – at least a camera for recording); one or more non-transitory computer-readable media storing a computer-executable instructions that, when executed by a processor, perform a method of associating the image data for the event with the presence of the law enforcement officer, the method comprising the steps of: determining to augment the image data based on the triggering event ([0039]; [0066]-[0068] – determining to augment one or more frames of image data with Event ID and other additional metadata); and augmenting the one or more frames of the image data with data associated with the one or more sensors ([0071]-[0072]; [0080]-[0081]; [0212] – storing the video data with the Officer ID and other additional metadata to ensure proof of evidence with a video recording, the data structure that comprises both the image and the tag which stores the Officer ID is interpreted as a frame).
	Guzik does not disclose a radio-frequency proximity tag reader associated with the law enforcement officer and receiving radio-frequency proximity tag data; augmenting a frame of the image data with a first portion of data associated with the one or more sensors corresponding to a time of the frame; and augmenting an additional frame of the image data to include a second portion of the data associated with the one or more sensors corresponding to a time of the additional frame, wherein the second portion of the data is distinct from the first portion of the data.
Dalley, Jr. discloses a radio-frequency proximity tag reader associated with the law enforcement officer and receiving radio-frequency proximity tag data ([0037] – proximity tag data, which contains ID of an officer, is read by an RFID or barcode based ID tag scanner).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Dalley, Jr. into the system taught by Guzik to facilitate reading of the officer ID, e.g. by scanning.
	Guzik and Dalley, Jr. do not disclose augmenting a frame of the image data with a first portion of data associated with the one or more sensors corresponding to a time of the frame; and augmenting an additional frame of the image data to include a second portion of the data associated with the one or more sensors corresponding to a time of the additional frame, wherein the second portion of the data is distinct from the first portion of the data.
	Zhou discloses augmenting a frame of image data with a first portion of data associated with one or more sensors corresponding to a time of the frame ([0022]-[0023]; Fig. 3 - each frame in these raw video sequence is augmented with a corresponding portion of sensor data corresponding a time of the frame given by a timestamp); and augmenting an additional frame of the image data to include a second portion of the data associated with the one or more sensors corresponding to a time of the additional frame, wherein the second portion of the data is distinct from the first portion of the data ([0022]-[0023]; Fig. 3 - each frame in these raw video sequence is augmented with a corresponding portion of sensor data corresponding a time of the frame given by a timestamp – a first portion of sensor data at a first timestamp is distinct from a second portion of the sensor data at a second timestamp).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zhou into the system taught by Guzik and Dalley, Jr. to integrate the data from the one or more sensors with corresponding video data thus facilitating management of the captured content in terms of storage, transferring, and prevention of tampering etc.
Regarding claim 20, Guzik also discloses generating a container file operable to store the augmented one or more frames ([0082]); and storing metadata with the augmented one or more frames in the container file ([0082]), wherein the metadata is indicative of the triggering event ([0039]; [0067]).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzik, Dalley, Jr., and Zhou as applied to claims 16 and 20 above, and further in view of Johnson et al. (US 2014/0167954 A1 - hereinafter Johnson).
	Regarding claim 17, see the teachings of Guzik, Dalley, Jr., and Zhou as discussed in claim 16 above. However, Guzik, Dalley, Jr., and Zhou do not disclose the determination to augment the one or more frames is further based at least in part on the one or more sensors detecting an action of the law enforcement officer.
	Johnson discloses a determination to augment one or more frames is based at least in part on one or more sensors detecting an action of the law enforcement officer ([0094]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Johnson into the method taught by Guzik, Dalley, Jr., and Zhou to provide more details of event context as evidences so that any potential legal dispute may be avoided.
	Regarding claim 18, see the teachings of Guzik, Dalley, Jr., and Zhou as discussed in claim 16 above. However, Guzik, Dalley, Jr., and Zhou do not disclose the triggering event is one of unholstering a firearm, exiting a vehicle, activating a light bar of the vehicle, or accelerating the vehicle beyond a threshold. 
Johnson discloses a triggering event is one of unholstering a firearm, exiting a vehicle, activating a light bar of a vehicle, or accelerating a vehicle beyond a threshold ([0094]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Johnson into the method taught by Guzik, Dalley, Jr., and Zhou to initiate capturing of images in response to various types of incidents that potentially are critical.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guzik and Dalley, Jr., and Zhou as applied to claims 16 and 20 above, and further in view of Keidar.
 Regarding claim 19, see the discussion of claim 16 above. However, Guzik, Dalley, Jr., and Zhou do not recite “storing a digital signature for authenticating the image data as metadata, and generating an augmented encoded frame with the metadata.”
Keidar discloses storing a digital signature for authenticating the image data as metadata, and generating an augmented encoded frame with the metadata ([0066]-[0067]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Keidar into the system of Guzik, Dalley, Jr., and Zhou to authenticate the image data thus enhancing the security of the data.
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Guzik and Dalley, Jr., and Zhou as applied to claims 16 and 20 above, and further in view of Siann et al. (US 2009/0189981 A1 - hereinafter Siann).
Regarding claim 21, see the teachings of Guzik and Dalley, Jr., and Zhou as discussed in claim 2 above. Guzik also discloses the one or more sensors is the image data recording device ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – a camera).
However, Guzik and Dalley, Jr., and Zhou do not disclose the triggering event is based at least in part on the image data contained in the one or more frames.
Siann discloses a triggering event is based at least in part on the image data contained in the one or more frames ([0265]-[0269]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Siann into the media taught by Guzik and Dalley, Jr., and Zhou to detect various types of triggering events in order not to miss recording of any important incident.
Allowable Subject Matter
Claims 2-15 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484